                 Case 2:20-cr-00123-JAM Document 27 Filed 08/27/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00123-JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   STEVEN LAWRENCE ROBINSON, and,                      DATE: September 1, 2020
     NATHANIEL OPONDO HUBBERT,                           TIME: 9:30 a.m.
15                                                       COURT: Hon. John A. Mendez
                                  Defendants.
16

17
                                                STIPULATION
18
            1.      By previous order, this matter was set for status on September 1, 2020.
19
            2.      By this stipulation, defendants now move to continue the status conference until October
20
     27, 2020 at 9:30 a.m., and to exclude time between September 1, 2020, and October 27, 2020, under
21
     Local Code T4.
22
            3.      The parties agree and stipulate, and request that the Court find the following:
23
                    a)     The government has represented that the discovery associated with this case
24
            includes over eight gigabytes of evidence in electronic form, including police reports, pictures,
25
            multiple hours of video footage, laboratory reports, search warrants, and a forensic cellular
26
            phone report. All of this discovery has been either produced directly to counsel and/or made
27
            available for inspection and copying.
28
                    b)     Counsel for defendants desire additional time consult with their clients, to review

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:20-cr-00123-JAM Document 27 Filed 08/27/20 Page 2 of 3


 1           the existing discovery, to discuss potential resolutions with their clients, and to otherwise prepare

 2           for trial.

 3                    c)    Counsel for defendants believe that failure to grant the above-requested

 4           continuance would deny them the reasonable time necessary for effective preparation, taking into

 5           account the exercise of due diligence.

 6                    d)    The government does not object to the continuance.

 7                    e)    Based on the above-stated findings, the ends of justice served by continuing the

 8           case as requested outweigh the interest of the public and the defendant in a trial within the

 9           original date prescribed by the Speedy Trial Act.

10                    f)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11           et seq., within which trial must commence, the time period of September 1, 2020 to October 27,

12           2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13           T4] because it results from a continuance granted by the Court at defendant’s request on the basis

14           of the Court’s finding that the ends of justice served by taking such action outweigh the best

15           interest of the public and the defendant in a speedy trial.

16 //

17 //

18 //

19 //

20 //

21 //

22 //

23 //

24 //

25 //

26 //

27 //

28 //

        STIPULATION REGARDING EXCLUDABLE TIME              2
        PERIODS UNDER SPEEDY TRIAL ACT
                  Case 2:20-cr-00123-JAM Document 27 Filed 08/27/20 Page 3 of 3


 1 //

 2           4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5           IT IS SO STIPULATED.

 6   Dated: August 26, 2020                                    MCGREGOR W. SCOTT
                                                               United States Attorney
 7

 8                                                             /s/ ADRIAN T. KINSELLA
                                                               ADRIAN T. KINSELLA
 9                                                             Assistant United States Attorney
10   Dated: August 26, 2020                                    /s/ MEGAN HOPKINS
                                                               MEGAN HOPKINS
11                                                             Assistant Federal Defender
                                                               Counsel for Defendant
12                                                             STEVEN LAWRENCE ROBINSON
13
     Dated: August 26, 2020                                    /s/ KRESTA DALY
14                                                             KRESTA DALY
                                                               Counsel for Defendant
15                                                             NATHANIEL OPONDO HUBBERT
16
                                             FINDINGS AND ORDER
17
             IT IS SO FOUND AND ORDERED this 26th day of August, 2020.
18

19                                                          /s/ John A. Mendez
                                                        THE HONORABLE JOHN A. MENDEZ
20                                                      UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28

        STIPULATION REGARDING EXCLUDABLE TIME              3
        PERIODS UNDER SPEEDY TRIAL ACT
